Title: To Benjamin Franklin from François-Marie-des-Neiges-Emmanuel de Rohan-Poulduc, 21 June 1783
From: Rohan-Poulduc, François-Marie-des-Neiges-Emmanuel de
To: Franklin, Benjamin


          
            Monsieur,
            A Malte le 21. Juin 1783.
          
          J’ai reçu avec la plus vive sensibilité la médaille que Votre Excellence m’a fait
            parvenir, et le prix que je mets à cette acquisition ne laisse pas de bornes à ma
            reconnaissance. Ce monument de la liberté Américaine, d’un événement que Votre
            Excellence a eu la gloire de préparer et de conduire, tient une place distinguée dans
            mon Cabinet comme votre nom, Monsieur, mérite d’occuper la première dans la liste des
              grands-hommes.
          Lorsque le hazard ou le commerce ameneront dans les Ports de mon Isle quelques-uns de
            vos Concitoyens ou de leurs bâtimens, Je serai empressé de les accueillir, ils
            trouveront auprès de moi tous les secours qu’ils pourront réclamer, et Je verrais avec
            un plaisir infini naître quelque liaison entre cette nation intéressante et mes Sujets,
            surtout si elle pouvait servir à convaincre Votre Excellence des sentimens distingués
            avec lesquels Je suis Monsieur, De Votre Excellence, Très affectionné serviteur,
          
            Le Grand Maître,ROHAN
            S. Exc. Mr. Franklin
          
        